DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Jul 12, 2022 has been entered. 
Note that the claim amendment (see preliminary amendment 7/12/2022) repeats the amendment to claims 1-18 from May 24, 2022 and further adds claims 19. Based on the Remarks (see page 5), communication with applicant at time of filing the RCE and desire to expedite prosecution, the claims set of 7/12/2022 has been examined.
	Claims 1-2, and 4-19 are pending with claims 5, and 17-18 being previously withdrawn. The indefiniteness rejections are withdrawn due to the amendment filed on Jul 12, 2022, and reconsideration of the previous indefinite rejection. It is noted that the claims 1 and 19 are being interpreted as positively reciting “a rotor blade of a wind turbine” based on how the structure of the rotor blades are recited in the body of the claims (see lines 2-3 of claims 1 and 19).

Response to Arguments
Applicant’s arguments, see Remarks (pages 7-10), filed July 12, 2022, with respect to the rejection(s) of claim(s) 1-4 and 6-16 under 35 U.S.C. 103 in view of AAPA (pars. 3-5) in view of Stenbaek (US 2011/0036482) and in further view of Vargas (US 2007/0084906) have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of AAPA (pars. 3-5) in view of Ostein (US 2013/0081589).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (ex. “means clamping mechanism” in claim 15). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function (ex. “a paste-like, curable, sealing means”).
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a removal tool” in claim 1, “a fixation device” in claim 10, and “a clamping mechanism” in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the at least one shim plate" in lines 12-13.  Since claim 19 establishes two instances of “at least one shim plate”, it is unclear which one is being referenced by “the at least one shim plate having an opening that corresponds to the second bore” in lines 12-13. Note that applicant could consider using different terminology for each instance of “worn portion”, “at least one shim plate”, and “opening” in claim 19.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-9, 13-14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (AAPA) in view of Ostein (US 2013/0081589).
In regards to claim 1, AAPA (pars. 3-5) comprises a root of a rotor blade of a wind turbine, the root comprising a plurality of bores (“bores”, par. 3) for receiving a bolt (“blade bolts”, par. 3) and extending from a root front surface (“root front surface”, par. 3) into the rotor blade (par. 3), and a worn portion of root front surface (pars. 4-5).
AAPA does not disclose a method for repairing the root, the method comprising:
removing the worn portion to form a recess surrounding at least one bore of the plurality of bores, using a removal tool; and
attaching at least one shim plate to the recess surrounding the at least one bore of the plurality of bores, the at least one shim plate having an opening that corresponds to the at least one bore.
Ostein discloses a method for repairing holes (ex. “attachment bore” pars. 5, 20) comprising removing the worn portion to form a recess (par. 23, Fig. 4) surrounding at least one bore of the plurality of bores, using a removal tool (“machining tool”, par. 21); and attaching at least one shim plate (50) to the recess surrounding the at least one bore of the plurality of bores (par. 25, Fig. 5), the at least one shim plate having an opening that corresponds to the at least one bore (Fig. 5).
AAPA discloses a root of a rotor blade with wear, however does not set a method for repairing the worn area. Ostein, which is analogous art directed to a repair process of bores in engines, discloses removing a worn portion and attaching a shim plate which provides a repair process which is effective and economically feasible (pars. 3, 39). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing to repair the root of the blade of AAPA by removing the worn portion to form a recess surrounding at least one bore of the plurality of bores, using a removal tool and attaching at least one shim plate to the recess surrounding the at least one bore of the plurality of bores, the at least one shim plate having an opening that corresponds to the at least one bore, as taught by Ostein, to utilize an effective and economically feasible repair process (Ostein pars. 3, 39).
Note that the machining tool of Ostein (see par. 21) that form the recess is interpreted under 35 U.S.C. 112(f) as a removal tool that removes a worn portion of the component to accomplish the claimed function, and equivalents thereof.
In regards to claim 2, the modified method of AAPA comprises an area surrounding multiple bores of the plurality of bores is process (Ostein Fig. 8; also see par. 36 “another opening”).
In regards to claim 4, the modified method of AAPA comprises the at least one shim plate, having the opening, is in a ring form (Ostein Fig. 5).
In regards to claim 6, the modified method of AAPA comprises only one layer of the at least one shim plate is attached (Ostein Fig. 5, note that there is a single insert 50 within the recess 46).
In regards to claim 7, the modified method of AAPA comprises the at least one shim plate is inserted with a form fit into the recess at the processed root front surface (Ostein par. 26).
In regards to claim 8, the modified method of AAPA comprises the at least one shim plate or the stacked shim plates are arranged flush with the adjacent, unprocessed root front surface (“equal to the depth” Ostein par. 26).
In regards to claim 9, the modified method of AAPA comprises the root front surface is processed to a depth of 0.1 - 10 mm relative to the unprocessed root front surface (“10 mm”, par. 24), and that the at least one shim plate used has a thickness of 0.1 - 10 mm (“equal”, Ostein par. 26).
In regards to claim 13, the modified method of AAPA comprises the at least one shim plate of metal (Ostein par. 33).
In regards to claim 14, the modified method of AAPA comprises the removal tool is a milling tool (Ostein par. 21, see “milling”).
In regards to claim 19, AAPA (pars. 3-5) comprises a root of a rotor blade of a wind turbine, the root comprising a plurality of bores (“bores”, par. 3) for receiving a bolt (“blade bolts”, par. 3) and extending from a root front surface (“root front surface”, par. 3) into the rotor blade (par. 3), and a worn portion of root front surface (pars. 4-5).
AAPA does not disclose a method for repairing the root, the method comprising:
removing the worn portion to form a first recess surrounding a first bore of the plurality of bores, using a removal tool;
removing the worn portion to form a second recess surrounding a second bore of the plurality of bores, using a removal tool, without overlapping with the first recess;
attaching at least one shim plate to the recess surrounding the first bore, the at least one shim plate having an opening that corresponds to the first bore; and
attaching at least one shim plate to the second recess surrounding the second bore without contacting the at least one shim plate attached to the first recess, the at least one shim plate having an opening that corresponds to the second bore.
Ostein discloses a method for repairing holes (ex. 22, Fig. 8, note that the method also applies to the “attachment bore” pars. 5, 20, 36) comprising:
removing the worn portion to form a first recess (46) surrounding a first bore of the plurality of bores, using a removal tool (par. 23, Fig. 4);
removing the worn portion to form a second recess (46, see Fig. 8) surrounding a second bore of the plurality of bores, using a removal tool (par. 23), without overlapping with the first recess (where instances of 46 do not overlap, see Fig. 8);
attaching at least one shim plate (50) to the recess surrounding the first bore, the at least one shim plate having an opening that corresponds to the first bore (Fig. 5); and
attaching at least one shim plate (50, another instance of 50 as shown in Fig. 8) to the second recess surrounding the second bore without contacting the at least one shim plate attached to the first recess (see Fig. 8), the at least one shim plate having an opening that corresponds to the second bore (Fig. 8)
AAPA discloses a root of a rotor blade with wear about bolt bores, however does not set a method for repairing the worn areas. Ostein, which is analogous art directed to a repair process of bores in engines, discloses removing material about damaged holes and attaching shim plates which provides a repair process which is effective and economically feasible (pars. 3, 39). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing to repair the root of the blade of AAPA by removing a worn portion to form a first recess surrounding a first bore of the plurality of bores, using a removal tool; removing the worn portion to form a second recess surrounding a second bore of the plurality of bores, using a removal tool, without overlapping with the first recess; attaching at least one shim plate to the recess surrounding the first bore, the at least one shim plate having an opening that corresponds to the first bore; and attaching at least one shim plate to the second recess surrounding the second bore without contacting the at least one shim plate attached to the first recess, the at least one shim plate having an opening that corresponds to the second bore, as taught by Ostein, to utilize an effective and economically feasible repair process (Ostein pars. 3, 39).
Note that the machining tool of Ostein (see par. 21) that form the recess is interpreted under 35 U.S.C. 112(f) as a removal tool that removes a worn portion of the component to accomplish the claimed function, and equivalents thereof.

Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (AAPA) in view of Ostein (US 2013/0081589), and in further view of Romaric (GB 2,569,294 A).
In regards to claim 10, the modified method of AAPA comprises the at least one shim plate are fixed to the root by means (Ostein par. 25). 
The modified method of AAPA lacks the means is a fixation device.
	Romaric discloses inserts (36, see Figs. 12A, 12B) positioned within recess (60, Fig. 12A) having a fixation device (adhesive 180).
	AAPA, as modified by Ostein, secures the shim plate in position (see Ostein par. 25), however does not disclose using a fixation device. Romaric, which is analogous to the claimed invention since it deals with inserts on a wind turbine blade root surface, discloses a fixation device to provide improved adhesion bond at the interface between the insert and the recess (par. 63). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to further modify the method of AAPA by providing a fixation device, as taught by Romaric, to provide an attachment arrangement with improved adhesion bond at the interface between the insert and the recess (Romaric par. 63).
Note that the fixation device of Romaric (adhesive 180, Figs. 12A, 12B, see pars. 63-64) that fixes the insert to the recess is interpreted under 35 U.S.C. 112(f) as a fixation device (see specification par. 34 “fixation means like a screw or an adhesive”) that fixes the insert in the root of the wind turbine to accomplish the claimed function, and equivalents thereof.
In regards to claim 11, the modified method of AAPA lacks the at least one shim plate having a sealing provided at least at a side facing away from the root front surface is used.
	Romaric discloses inserts (36, see Figs. 12A, 12B) having a sealing (180) provided at a side (bottom or lateral sides, see Fig. 12B, pars. 63-64) facing away from a root front surface (30).
	AAPA, as modified by Ostein, secures the shim plate in position (see Ostein par. 25), however does not disclose using a sealing on a side facing away from the root front surface. Romaric, which is analogous to the claimed invention, discloses providing a sealing on a side facing away from the root front surface to provide improve adhesion bond at the interface between the insert and the recess (par. 63). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to further modify the method of AAPA by providing the at least one shim plate having a sealing provided at least at a side facing away from the root front surface, as taught by Romaric, to provide an attachment arrangement with improved adhesion bond at the interface between the insert and the recess (Romaric par. 63).
	In regards to claim 12, the modified method of AAPA comprises the sealing (180) is a curable sealing means (Romaric par. 64).

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (AAPA) in view of Ostein (US 2013/0081589), and in further view of Garcia (US 2019/0264660).
	In regards to claim 15, the modified method of AAPA contains all of the claimed elements as set forth in the rejection of claim 1, except the removal tool is attached to the root by a clamping mechanism engaging at an inner surface and an outer surface of the root, or that the removal tool is fixed to the root by means of one or two bolts inserted into the plurality of bores adjacent to the area to be processed.
	Garcia discloses a removal tool (14) is fixed to the root by means of one or two bolts inserted into a plurality of bores (2) adjacent to the area to be processed (pars. 44-45, Fig. 7).
	The modified method of AAPA includes a machining process on the front root surface of a rotor blade, however does not establish how the removal tool is secured. Garcia, which is analogous art since it is directed to a cutting process on a wind turbine blade root, discloses the removing tool fixed to the root by bolts assembled into the plurality of bores adjacent to the area to be processed to assemble the tool with an adjustable support system (par. 44). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to further modify the method of AAPA, by providing the removal tool is fixed to the root by means of one or two bolts inserted into the plurality of bores adjacent to the area to be processed, as taught by Garcia, to assemble the tool with an adjustable support system.
	In regards to claim 16, the modified method of AAPA contains all of the claimed elements as set forth in the rejection of claim 1, except the removing tool comprising a tool frame which is to be attached to the blade and an exchangeable tool head is used, and/or that that the removing tool with a processing dust removal device is used.
	Garcia discloses the removing tool comprising a tool frame (9) which is to be attached to the blade and an exchangeable tool head (14, “axial drill”) is used.
	The modified method of AAPA includes a machining process on the front root surface of a rotor blade, however does not establish how the removal tool is secured and the tool head. Garcia, which is also directed to a cutting process on a wind turbine blade root, discloses using a removing tool comprising a tool frame attached to the blade and an exchangeable tool head to provide an adjustable support system (par. 44). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to further modify the method of AAPA, by using a removing tool comprising a tool frame attached to the blade and an exchangeable tool head, as taught by Garcia, to provide an adjustable support system capable of performing different operations (Garcia par. 44).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE M PRAGER whose telephone number is (571)270-1412. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 5712721051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE M PRAGER/Examiner, Art Unit 3745                                                                                                                                                                                                        

7/25/2022



/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745